Citation Nr: 0326231	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-20 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including as secondary to the veteran's service-
connected degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

On his June 1997 substantive appeal, and in an August 1997 
signed record to the RO, the veteran requested to testify at 
a Board hearing at the RO.  However, on a December 2000 
signed record to the RO, the veteran requested to testify at 
a personal hearing at the RO instead of at a Board hearing.  
The veteran was scheduled for a personal hearing at the RO in 
January 2001 but, in a memorandum to the RO dated shortly 
before the hearing, the veteran's accredited service 
representative said the veteran requested that the hearing be 
cancelled and did not request that it be rescheduled.  As 
such, the Board believes all due process requirements were 
met with regard to the veteran's hearing request.


REMAND

The veteran maintains that he has degenerative joint disease 
of the cervical spine that was caused by the same falls and 
incidents in service that caused his service-connected 
degenerative disc disease of L5-S1 or, alternatively, is due 
to his weakened back with degenerative disc disease of L5-S1.

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  But see Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, ___F.3d___, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003) (holding that the regulation codified at 
38. C.F.R.§ 3.159(b)(1) is invalid because it imposes an 
arbitrary new deadline that does not represent a reasonable 
exercise of VA's authority). 

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board has determined that 
the additional evidentiary development is needed prior to 
final appellate consideration of his claim.  A review of the 
claims files reveals that, in May 1983, the RO granted 
service connection for degenerative disc disease of L5-S1 
based upon a review of service medical records indicating the 
veteran's back problem began in 1963 after he fell on the ice 
and then reinjured his back in 1976 while playing ball.  An 
April 1974 service record diagnosed torticollis.  A December 
1982 VA examination report reflects normal cervical and 
thoracic spines.  However, a September 1996 VA outpatient 
medical record indicates that an x-ray of the veteran's 
cervical spine at C4-5 and C5-6 reflects evidence of 
degenerative joint disease and "probable post traumatic 
arthritis".  The diagnosis at that time was degenerative 
joint disease of the cervical spine.  The Board believes that 
further VA orthopedic examination is warranted to determine 
the etiology of any cervical disorder found to be present, 
including whether such disorder may be caused by the 
veteran's service-connected degenerative disc disease of L5-
S1.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

Additionally, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this claim (even though the 
Board did advise the veteran of the VCAA in a letter dated in 
November 2002), it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The RO should send a letter to the veteran 
that specifically addresses the new VCAA 
and its effect on his claim for service 
connection for a cervical spine disorder, 
including as secondary to service-
connected degenerative disc disease of L5-
S1.  The veteran should be invited to 
submit any additional evidence he may have 
in support of his claim.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorder at issue since June 2002.  
The RO should then request all pertinent 
medical records from these medical 
providers.

3.	The RO should schedule the veteran for VA 
orthopedic and any other indicated 
examinations (e.g., neurologic) to 
determine the etiology of any cervical 
spine disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  A complete history of 
the claimed disorder should be obtained 
from the veteran.  Based on the 
examinations(s) and a review of the 
veteran's service and post service medical 
records, the examiner(s) should assess the 
nature, severity and manifestations of any 
cervical spine disorder, including 
degenerative disc disease that may be 
present.  (1) The physician(s) should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability that any degenerative disc and 
joint disease of the cervical spine found 
to be present is related to the veteran's 
active military service, including the 
findings noted in the service medical 
records, or was caused by or aggravated by 
his service-connected degenerative disc 
disease of L5-S1, or whether such an 
etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability).  (2) The degree of 
degenerative disc disease of the cervical 
spine that would not be present but for 
the service-connected degenerative disc 
disease of L5-S1 should be identified.  
The examiner(s) attention is particularly 
directed to the diagnoses in the September 
1996 VA record entry noting "probable 
post traumatic arthritis".  The claims 
file, including a copy of this remand, 
should be made available to the 
examiner(s) before the examination, for 
proper review of the medical history and 
the examination report (s) should reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should be 
accompanied by a written rationale.

4.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.
 
5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
a cervical disorder, including as 
secondary to service-connected 
degenerative disc disease of L5-S1.   If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the June 1997 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




